Case 4:20-mj-00403 Document 4 Filed on 02/26/20 in TXSD Page 1 of 1
AO 466A (Rev. 01/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT 9 "4s .
for the Fas dg.

Southern District of Texas

 

Pines nt ped
Noted ie od wee

pavid s. Brasicy,

Case No. Wh.) Dy — OXY

Charging District’s Case No.
CLD A)

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment) |

United States of America

Vales le

Defendant

Nee Nee Neer Ne See ee”

I understand that I have been charged in ‘ne the (name of other court) , ee

Wee DS ob Walia

] have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either,

(4) a preliminary hearing within 10 days of my first appearance if I am in custody and 20 days otherwise —

unless I am indicted — to determine whether there is probable cause to believe that an offense has
been committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
] agree to waive my right(s) to:

oO an identity hearing and production of the warrant.

Oo a preliminary hearing.

o detention hearing.
an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date:

 

 

 

Printed name of defendant's attorney
